DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/22.
Applicant's election with traverse of the election of species in the reply filed on 5/25/22 is acknowledged.  The traversal is on the ground(s) that no evidence was provided which the applicant can rely upon.  This is not found persuasive because an election of species does not require prior art evidence to be provided to base an election upon.  In addition, the applicant has not stated on the record that the species are obvious variants of each other and therefore each appear to have special technical features.  Finally, while the applicant argues that the single inventive concept is found by at least claim 16, claim 16 has been rejected by prior art and therefore has been shown to not be novel or unobvious.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter.  Claim 30 characterizes the invention as a “program, executable on a programmable device containing instructions”.  A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101.  Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set.  Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application.  In the instant case, in addition to failing to fall within one of the four statutory categories of invention, the claim recites only instructions, i.e. an algorithm that is not limited to a particular practical application.  It is suggested to add “non-transitory” to a computer readable storage medium comprising instructions in the claim.

Claims 16-18 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for setting s parameter by modelling an electrode and tissue and calculating values of impedance to obtain a fitting parameter, which is a mathematical equation which describes the relationship between impedance, the model, and the fitting parameter, or can be considered a mental concept for determining the fitting parameter. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea that does not appear to be connected to any physical element, or is broadly connected to generic computer elements or electrodes used to calculate the values/parameters, and these generally recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, or appear to be nothing more than an attempt to generally link the method to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, such as an electrode or computer program, are well-understood, routine, conventional elements or computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of deriving a cochlear fitting parameter by modelling an electrode and tissue and calculating the impedance and fitting parameters, such as can be done a mental process/critical thinking/pencil and paper, or represents a mathematical equation, which does not appear to be connected to any physical element/structure, or is broadly connected to generic computer elements, or additional structure (e.g. an electrode, computer program, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 16, in line 8, “a fitting parameter” is vague as it is also used in line 1.  It is unclear if these are the same elements or different elements.  If they are the same, then line 8 should use “the fitting parameter”.  If they are different, then a modifier such as “a second fitting parameter” should be used. 
	In claim 30, it is unclear what is being positively recited.  Is it just the program?  Or is it the program and instructions?  In addition, “which” and “when” are vague as it is unclear what element “which” and “when” are referencing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 27-28, and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Kals et al (2015/0265838).  Kals discloses the model of the interface between the electrode contact(s) of an array and cochlear tissue as a resistive network and as impedances (e.g. figures 2-4, paras. 35-42, etc.), which by its definition, impedance represents the combination of resistance and reactance.  Kals then determines an impedance based on the position of a particular electrode contact (e.g. para. 35, for source S1, etc.) that corresponds to the resistive component, and obtains an indication of a value of a fitting parameter, such as the level of comfortable hearing, sensation threshold, and/or values of stimulation current/voltage (e.g. paras. 13, 18, etc.) where the values are obtained from a model relating the determined impedance to the fitting parameter(s) (e.g. paras. 48-52, use of the dynamic range adjustment module, etc.).  The method can be set forth in a program/computer readable medium with instructions (e.g. paras. 74 and 75, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 102(a1) as anticipated by Kals et al or, in the alternative, under 35 U.S.C. 103 as obvious over Kals et al in view of Ramos de Miguel, Sr. et al (2018/0140829).  Kals discloses that the interface between the electrode and the tissue/fluid in the ear will change (e.g. para. 39, etc.) such as may be caused by different positions of the electrode contact, which results in different impedances and therefore position will be taken in account and change the value of the fitting parameter based on the changed impedance.
In the alternative, Ramos discloses that the distance/position between the electrode and neural tissue causes a change in the sensed values of impedance/reactance (e.g. paras. 87-91, 159, 229, etc.) and that change should be accounted for to better determined the usability and functions of the electrode(s).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Kals, with taking into account the distance/position between the electrode and neural tissue when measuring sensed values such as voltage/impedance/reactance, as taught by Ramos, since it would provide the predictable results of sensing changed values of impedance/reactance and accounting for the change to better determine the usability and functions of the electrode(s) for delivering proper stimulation.
Claim 29 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kals et al.  Kals discloses the claimed invention and modelling the electrode tissue interface as a resistive network and impedances.  As the definition of impedance includes a combination of resistance and reactance (i.e. capacitance and inductance) the model necessarily will contain the capacitance.
In the alternative, if Kals is not considered to have capacitance in his model, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Kals, with the use of capacitance in the model for the corresponding electrical circuit, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of better modelling the electrode tissue interface by taking into account the reactance/capacitance and/or provide more accurate values when relying on the model for calculations.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/2/22